Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a corrected Non-Final restarting the period for response due to a typographical error on the PTO-326.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2020 has been entered.
 
Response to Amendment
Claims 1, 3, 7-10 are currently amended.
Claims 2, 13, 15-23 are cancelled.
Claims 3-6, 11-12 are original.
Claim 14 is withdrawn.
Claim 14 is previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765).

	Regarding claim 1, Garry discloses a method for fabricating a desired object (see method of [0001]), comprising:
Passing a recoater arm comprising a recoater blade (see recoater blade of abs, [0010]) over a powder bed (see powder bed, Id.) to provide a layer of powder over the powder bed;
Irradiating (see [0004], melting, sintering, photochamical reaction – laser sintering of [0005]) at least part of the layer of powder in the powder bed to form a fused region of an object;
Repeating steps (a) and (B) until the desired object is formed in the powder bed (see repeating of [0006]).

Garry does not disclose:
Feeding, from a feed unit to the recoater arm, a new blade portion of the recoater blade along at least a portion of a length of the recoater arm (interpreted as replacing the entire damaged portion with a new blade) for replacing a blade portion of the recoater blade with the new blade portion.
In the same field of endeavor of additive manufacturing, and reasonably pertinent to the problem Applicant was trying to solve regarding recoater blade damage, Ederer discloses that the recoater blade can be replaced when damaged.  [0036].
Doing so had the benefit that it allowed for the favorable results of the rounded blade edges.  [0035]. This was desirable in Garry.
The court has held that providing automatic or mechanical means to replace a manual activity does not distinguish over the prior art. See MPEP 2144.04(III).  To feed the blade from a blade feed unit to the recoater arm would have been an exercise in making automatic or automating a manual activity.  This resulted in reduced labor costs.  This was desirable in Garry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the replacement of the recoater step of Ederer and to automate the replacement in the method of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit of maintaining the rounded edges of the recoater blade of Ederer and was the automation of a manual activity.

Regarding claim 3, Garry does not disclose wherein feeding a new blade portion occurs before, during or after forming the object.
Reasonable pertinent to the problem Applicant was trying to solve regarding blade replacement, Ederer replaces the blade before/during/after forming the object (if it is damaged, some portion of the object must have been fabricated and that is interpreted as before/during/after forming the object).  [0036] discloses that the blade needs replacing due to wear, meaning that the blade has formed at least a portion of a manufactured object during 
Therefore, the combination renders obvious feeding a new blade portion after forming the object, as an automation of a manual activity.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765) and Blotteaux (US 2010/0323830).

Regarding claim 4, the combination Garry/Ederer does not discloses wherein the blade portion is made of silicone rubber.
Reasonably pertinent to the problem Applicant was trying to solve of blade impact protection, Blotteaux discloses wherein the blade portion is made of silicone rubber.  [0029].
Doing so had the benefit that it created an impact resistant blade because it made the blade more durable and less prone to damage.  This was desirable in Garry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicone rubber blade of Blotteaux with the apparatus of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of an impact resistance blade.

Regarding claim 5, the combination Garry/Ederer does not discloses wherein the blade portion is made of silicone rubber.
Reasonably pertinent to the problem Applicant was trying to solve of blade impact protection, Blotteaux discloses wherein the blade portion is made of silicone rubber.  [0029].  Silicone rubber is a species of plastic which anticipates the claimed genus.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicone rubber blade of Blotteaux with the apparatus of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of an impact resistance blade.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765), and Ishigaki (US 2003/0070748).

Regarding claim 6, the material that is deposited to form the object is one of a number of materials (see [0004] ceramic, a thermoplastic or elastomer, a ferrous alloy or a non-ferrous alloy, or a vat of liquid typically comprising a photopolymer).  
Garry does not disclose that the blade/recoater is manufactured from those materials.
Reasonably pertinent to the problem Applicant was trying to solve in blade design, Ishigaki discloses wherein the blade member can be made from urethane rubber, polyamide resin, polyamide elastomer (a species of elastomer), silicone rubber, silicone resin or the like.  [0048].  
Manufacture of the blade as from elastomer was a suitable material for use in Garry and had the benefit that it created an impact resistant blade because it made the blade more durable and less prone to damage.  This was desirable in Garry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the blade of elastomer of Ishigaki with the method of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of an impact resistant blade because it made the blade more durable and less prone to damage.


Claim 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765) and Matsuno (US 2006/0138751).
Regarding claim 7, Garry/Ederer disclose utilizing blades and replacing the blade when it is damaged. The combination Garry/Ederer does not disclose further comprising detecting whether the blade portion is damaged.
Reasonable pertinent to the problem Applicant was trying to solve regarding damage detection, Matsuno (US 2006/0138751) discloses detecting whether the blade portion is damaged.  [0155]-[0156].
Matsuno had the benefit that it allowed for the detection of the damage by wear, allowing replacement as necessary.  Id.  This was desirable in Garry. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the blade damage detection of Matsuno with the method of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the detection of the damage by wear, allowing replacement as necessary.

Regarding claim 9, if the blade portion is not damaged, then this is a contingent claim limitation not required to read on the claim limitation/construction.  See MPEP 2111.04.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765) and Philippi (US 2009/0152771).

8, the combination Garry/Ederer does not disclose further comprising detecting whether the object is damaged.
Reasonably pertinent to the problem Applicant was trying to solve regarding sensing of object damage and in the same field of endeavor, Philippi discloses detecting whether the object is damaged.  [0019].
Philippi had the benefit that it allowed for the repair of the damaged object.  This was desirable in Garry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the detection step of Philippi with the method of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the repair of the damaged object.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765) and Awofeso (US 2006/0118993).

Regarding claim 10, the cited combination Garry/Ederer does not disclose wherein feeding a new blade portion is accomplished by spooling the new blade portion.
Reasonably pertinent to the problem Applicant was trying to solve regarding blade storage, Awofeso discloses wherein a blade is stored on a spool.  [0091].
To spool a new blade portion when feeding a new blade portion would have been a suitable design for blade storage and had a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art to store the blade in a spool as in Awofeso in the method of Garry to arrive at the claimed invention before the effective filing date because doing so would have been a suitable design for blade storage with a reasonable expectation of success.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765), Awofeso (US 2006/0118993) and Mannella (US 2013/0161432).

Regarding claim 11, Examiner has taken it that any spool unit is capable of functioning as a payout spool unit in the sense that it can roll and unroll the spooled material as a structure/apparatus.  
In the same field of endeavor of additive manufacturing (see title), Mannella discloses a payout spool that is capable of storing filaments of the recoater blade material as understood by one of ordinary skill in the art.  [0164].
Doing so had the benefit that it allowed for the compact storing of material and control over the amount of recoater blade replaced by new spool material.  This was desirable in Garry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the payout spool of Mannella with the method of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the compact storing of material and control over the amount of recoater blade replaced by new spool material.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765), Awofeso (US 2006/0118993), Mannella (US 2014/0161432) and Ramani (US 5895622).

Regarding claim 12, Examiner has taken it that any spool payout unit can also be a takeup unit as bidirectional motors for spinning the spool in one direction or the other were known in the art before the effective filing date.  .

Doing so had the benefit that it allowed for the compact storing of material and control over the amount of recoater blade replaced by new spool material.  This was desirable in Garry.
In the same field of endeavor of additive manufacturing, Ramani discloses a bidirectional spool (col. 10, ll. 1-21).
Ramani had the benefit that it allowed for the winding and unwinding of the recoater blade on a spool to facilitate tension control.  This was desirable in Garry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the payout spool of Mannella and the take-out spool of Ramani with the method of Garry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the compact storing of material and control over the amount of recoater blade replaced by new spool material.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US 2017/0333990) and further in view of Ederer (US 2004/0170765), Matsuno (US 2006/0138751) and Cheverton (US 2015/0165683).

Regarding claim 24, the combination Garry/Ederer does not disclose wherein the detecting is performed by a camera attached to the recoater arm.
Reasonably pertinent to the problem Applicant was trying to solve regarding shape detection, Cheverton discloses a camera attached to a robot arm for sensing.  [0081] & Fig. 5.
Cheverton had the benefit that it allowed for the detection of the build area.  This was desirable in Garry.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712